Exhibit 10.39

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (together with all schedules and
exhibits hereto, this “Fifth Amendment”), dated as of January 9, 2015 (the
“Fifth Amendment Closing Date”), is entered into by and among CCT FUNDING LLC, a
Delaware limited liability company (the “Borrower”), and DEUTSCHE BANK AG,
NEW YORK BRANCH (“DBNY”) as administrative agent (in such capacity, the
“Administrative Agent”) and a Lender (DBNY and each other Lender party to the
Credit Agreement described below, the “Lenders” and each a “Lender”).
Capitalized terms used herein and not otherwise defined herein have the meanings
assigned to such terms in the Credit Agreement described below.

RECITALS:

A. The Borrower, the Administrative Agent and DBNY are parties to a Credit
Agreement dated as of August 22, 2011 as amended by the First Amendment to
Credit Agreement dated as of February 28, 2012, as further amended by the Second
Amendment to Credit Agreement dated as of August 20, 2012, as further amended
pursuant to the Third Amendment to Credit Agreement dated as of February 11,
2013, and as further amended pursuant to the Fourth Amendment to Credit
Agreement dated as of January 28, 2014 (the credit agreement, as amended prior
to the date hereof, the “Credit Agreement” and the Credit Agreement, as amended
by this Fifth Amendment, the “Amended Credit Agreement”).

B. DBNY currently holds 100% of the Tranche B1 Commitment and Tranche B2
Commitment under the Credit Agreement. The Borrower, on the Fifth Amendment
Effective Date (as defined below), will repay all outstanding Obligations
payable to the Tranche D Lender with respect to the Tranche D Loan under the
Credit Agreement.

C. The parties hereto desire, among other things, to (i) terminate the Tranche
B1 Commitment, Tranche B2 Commitment and Tranche D Commitment, (ii) provide for
a commitment of $150,000,000 in the form of a new Tranche E Commitment and
(iii) make certain other amendments that are set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1. Amendment of Credit Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 4 hereof, effective as of February 11,
2015, (the “Fifth Amendment Effective Date”), the Credit Agreement is hereby
amended as follows:

(a) Section 2.01(b) of the Credit Agreement is hereby replaced in its entirety
by the following:

“(b) [Reserved.]”



--------------------------------------------------------------------------------

(b) Section 2.01(c) of the Credit Agreement is hereby replaced in its entirety
by the following:

“Notwithstanding anything herein to the contrary, from and after the Fifth
Amendment Effective Date all outstanding Loans shall be converted into Tranche E
Loans and any Loans made after the Fifth Amendment Effective Date shall be made
as Tranche E Loans.”

(c) Section 2.02(a) of the Credit Agreement is hereby replaced in its entirety
by the following:

“(a) Each Lender’s commitment to make Loans hereunder shall automatically
terminate, and the Maximum Commitment shall be reduced to zero, upon the
Commitment Termination Date; provided that if a Commitment Termination Date
occurs as a result of the occurrence of the Scheduled Commitment Termination
Date applicable to one or more but not all of the then-outstanding tranches,
then each Lender’s commitment to make Loans hereunder shall terminate only with
respect to such tranche or tranches and the Maximum Commitment shall be reduced
only by the amount of such tranche or tranches. The Borrower may voluntarily,
from time to time, permanently reduce the amount of the Maximum Commitment upon
at least ten (10) Business Days’ prior written notice to the Administrative
Agent specifying the amount of such reduction, which notice shall be irrevocable
once given; provided that (i) no reduction may reduce the Maximum Commitment
below $25,000,000 unless the Maximum Commitment is reduced to zero; (ii) any
partial reduction of the Maximum Commitment shall be in a minimum amount of
$10,000,000 and in an integral multiple of $1,000,000 for amounts in excess
thereof; and (iii) no such reduction shall reduce the Maximum Commitment to an
amount less than the sum of the then aggregate outstanding Loans. The
Administrative Agent shall promptly notify each Lender of the receipt of any
such notice and the reduction of such Lender’s Commitment.”

(d) Section 2.03 of the Credit Agreement is hereby amended by adding the
following Section 2.03(d) immediately following Section 2.03(c) thereof:

“(d) Aggregate Excess Unused Fee. The Borrower shall pay the applicable
Aggregate Excess Unused Fee to the Administrative Agent, for account of the
Lenders, on each Payment Date and on the Commitment Termination Date.”

(e) Section 3.03(b)(i)(C) of the Credit Agreement is hereby replaced in its
entirety by the following:

“(C) any such prepayment of principal shall be applied to reduce Tranche E Loans
until the principal amount of Tranche E Loans outstanding is zero.”

 

-2-



--------------------------------------------------------------------------------

(f) Section 4.02(a)(ii) of the Credit Agreement is hereby amended by in its
entirely and replaced with the following:

“(ii) all representations and warranties set forth in each of the Credit
Documents shall be true and correct in all material respects with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date);”

(g) Section 5.01(b) of the Credit Agreement is hereby amended in its entirety
and replaced with the following:

“(b) Investment Company Act.

(i) The Borrower is a wholly owned Subsidiary of the Equity Owner. The Borrower
is not required to register as an “investment company” under the Investment
Company Act and the extensions of credit provided for in this Agreement and the
issuance by the Borrower of its equity capital to the Equity Owner are exempt
from registration under the Securities Act and the “Blue Sky” Laws of each
applicable state

(ii) CCT (x) is an investment company that has elected to be regulated as a
business development company under the Investment Company Act and (y) is not
required to register as an “investment company” under the Investment Company
Act.

(iii) The investment of CCT in the Borrower is not prohibited by Section 12(d)
of the Investment Company Act.

(iv) The execution, delivery and performance by the Borrower of this Agreement,
each other Credit Document and its obligations hereunder and thereunder do not
and will not violate any provision of the Investment Company Act or any rule,
regulation, statutory guidance, no-action letter or interpretation promulgated
by the SEC thereunder applicable to the Borrower.”

(h) Sections 5.03 through 5.05 of the Credit Agreement are hereby amended in
their entirety and replaced with the following:

“Section 5.03. Compliance with Laws. The Borrower is in compliance in all
material respects with all Laws, in respect of the conduct of its business and
the ownership of its properties.

Section 5.04. Government Approval, Regulation, etc. No authorization, approval,
consent, action, filing, notice or registration by or with any Federal, state or
other Governmental Authority is required for the due execution, delivery or
performance by the Borrower of this Agreement, the Notes or any other Credit
Document, as applicable, or the consummation of any transactions contemplated
hereby or thereby, except for authorizations, approvals, consents, actions,
filings, notices or registrations which have been duly obtained or made and are
in full force and effect.

 

-3-



--------------------------------------------------------------------------------

Section 5.05. Validity, etc. This Agreement has been duly executed and delivered
by the Borrower and constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms; and the Notes and each of the
other Credit Documents to which the Borrower is a party shall, on the due
execution and delivery thereof, constitute the legal, valid and binding
obligation of the Borrower, enforceable in accordance with their respective
terms, in each case, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar Laws affecting creditors’ rights generally or
by general equitable principles relating to enforceability.”

(i) Section 6.01(b)(i) of the Credit Agreement is hereby is hereby deleted and
replaced in its entirety with the following:

“(i) furnish to the Administrative Agent as soon as available and in any event
within 120 days after the end of each fiscal year of the Borrower (beginning
with the year ended December 31, 2011), from Deloitte & Touche LLP or another
firm of Independent certified public accountants of nationally recognized
standing, (A) audited consolidated financial statements, including balance
sheet, income statement and statement of cash flows of the Equity Owner and the
accompanying footnotes for such fiscal year and (B) financial statements of the
Borrower, in each case prepared, subject to Section 1.04 (Accounting Matters),
in accordance with GAAP, setting forth in the case of each fiscal year ending
after December 31, 2010 in comparative form the figures for the previous fiscal
year;”

(j) Section 6.01(c) of the Credit Agreement is hereby amended by adding the
following sentence to the end thereof:

“The Borrower shall notify the Administrative Agent if CCT ceases to elect to be
treated as a business development company under the Investment Company Act.”

(k) Section 6.01(i) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following:

“(i) Compliance with Laws, etc. The Borrower shall comply in all material
respects with all Applicable Laws, including all applicable provisions of the
Investment Company Act. Without limiting the generality of the foregoing, the
Borrower will conduct its business, the ownership of its properties and other
activities in compliance with the applicable provisions of the Investment
Company Act.”

 

-4-



--------------------------------------------------------------------------------

(l) Section 7.01(n) of the Credit Agreement is hereby deleted and replaced in
its entirety with the following:

“Manager and Equity Owner Events.

(i) An event specified in Section 7.01(j) (Bankruptcy, Insolvency, etc.) occurs
with respect to the Manager or the Equity Owner;

(ii) The Manager or the Equity Owner defaults in any material respect in its
obligations under any agreements, contracts or financial instruments where the
aggregate principal amount relating to such defaulted obligations (individually
or collectively) is not less than the lesser of (x) 3% of the Net Asset Value of
the Manager or the Equity Owner (as the case may be) and (y)(i) $5,000,000, if
and only if such obligations are owed to DBNY or its Affiliates or
(ii) otherwise, $25,000,000; or

(iii) The Equity Owner shall fail to comply with its obligations under
Section 18(a) of the Investment Company Act.”

(m) Section 7.01(r) of the Credit Agreement is hereby amended by adding the
following immediately following Section 7.01(q) thereof:

“(r) Leverage Ratio. The Leverage Ratio is greater than 3:1.”

(n) Section 9.13(h) of the Credit Agreement is hereby replaced in its entirety
by the following:

“(h) amend any provision or defined term in the Collateral Valuation Schedule
without the consent of Lenders having more than 50% of the Tranche E Commitment
(or if the commitments of each Lender to make Loans has been terminated pursuant
to Section 7.02 or Section 7.03, Lenders having more than 50% of the then
outstanding Tranche E Loans, if any);”

(o) Section 9.13 of the Credit Agreement is further amended by amending and
restating the second proviso of Section 9.13, which proviso, for the avoidance
of doubt, is the last full paragraph of Section 9.13, in its entirety to read as
follows:

“provided further, that, in the event of any amendment to increase the Aggregate
Commitment the Administrative Agent shall first give DBNY the opportunity to
determine whether to increase its Commitment and if so, the amount of such
increase (up to the full amount of the increase in the Aggregate Commitment).”

(p) The following definitions are hereby added to Annex I to the Credit
Agreement in the applicable alphabetical location:

“Aggregate Excess Unused Fee” means, for any Interest Period, the sum of the
Excess Unused Fee (if any) for each day during such Interest Period.

“Credit Document” means this Agreement, the Notes, the Collateral Documents, the
Manager Letter, the Equity Owner Letter, the CNL Letter, each Borrowing Request
and any other agreement, instrument or document (including

 

-5-



--------------------------------------------------------------------------------

amendments, modifications or reaffirmations from time to time to any of the
foregoing) executed and delivered by or on behalf of the Borrower, the Manager,
the Equity Owner or CNL (as the case may be) in connection with the foregoing.

“Excess Unused Amount” means, an amount equal to the excess, if any, of (x) 80%
of the Tranche E Commitment less (y) the aggregate principal amount of Tranche E
Loans outstanding on such day (including Loans made on such day).

“Excess Unused Fee” means, for any day on which an Excess Unused Amount exists,
1.85% of the Excess Unused Amount for such day multiplied by a fraction the
numerator of which is 1 and the denominator of which is 360.

“Fifth Amendment” means that Fifth Amendment to the Credit Agreement by and
between the Borrower, the Administrative Agent and the Lender dated as of
January 9, 2015.

“Fifth Amendment Closing Date” means January 9, 2015.

“Fifth Amendment Effective Date” means February 11, 2015; provided that the
conditions precedent set forth in Section 4 of the Fifth Amendment have been
satisfied on or prior to such date.

“Leverage Ratio” means with respect to the Borrower, the ratio, as of the
applicable date of such determination, of the Borrower’s (i) Debt to
(ii) owner’s equity, in each case as would generally be classified as such in
accordance with GAAP for balance sheet purposes.

“Tranche E Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $150,000,000 or (y) such lesser
amount remaining following any reduction of the Tranche E Commitment in
accordance with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) and (b) on and after the Commitment Termination Date, zero.

“Tranche E Lender” means each Lender that has a Tranche E Commitment.

“Tranche E Loan” means each Loan made under the Tranche E Commitment.

(q) The following definitions are hereby deleted from Annex I to the Credit
Agreement:

“Tranche B1 Commitment”

“Tranche B1 Lender”

“Tranche B1 Loan”

“Tranche B2 Commitment”

 

-6-



--------------------------------------------------------------------------------

“Tranche B2 Lender”

“Tranche B2 Loan”

“Tranche D Commitment”

“Tranche D Lender”

“Tranche D Loan”

(r) The following definitions in Annex I to the Credit Agreement are hereby
replaced in their entirety by the following:

“Adjusted LIBO Rate” means with respect to any Eurodollar Borrowing comprised of
Tranche E for a period of three (3) months commencing on the later of (x) the
date on which such Eurodollar Borrowing is made and (y) the next Interest Reset
Date, an interest rate per annum equal to the product of (a) the LIBO Rate in
effect for such period and (b) Statutory Reserves.

“Applicable Margin” means, from and after the Fifth Amendment Effective Date,
with respect to all outstanding Tranche E Loans provided by the Tranche E
Lenders, 1.85% per annum plus, if a Manager Removal Event has occurred, up to an
additional 1.00% as specified by the Administrative Agent in writing to the
Borrower in its sole discretion.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 (Commitment), in an aggregate principal amount
at any one time outstanding not to exceed the Dollar amount set forth on the
signature page for such Lender or in the Assignment Agreement pursuant to which
such Lender becomes a party hereto, as applicable, with respect to the Tranche E
Commitment as such amount may be adjusted from time to time in accordance with
this Agreement.

“Commitment Fee” means, for each day, the Unused Amount as of such day
multiplied by a fraction, the numerator of which is, in the case of the Tranche
E Loans from and after the Fifth Amendment Effective Date, 0.50% and the
denominator of which is 360.

“Make Whole Fee” means with respect to any reduction in the Tranche E
Commitment, the product of (i) 0.75% multiplied by (ii) the Commitment Reduction
Amount multiplied by (iii) the number of days remaining until the Scheduled
Commitment Termination Date with respect to the Tranche E Commitment, divided by
(iv) 360; provided that the Make Whole Fee shall be zero for the portion of the
Commitment Reduction Amount which is reduced or terminated to the extent the
Borrower exercises its right to reduce or terminate the Tranche E Commitment in
order to enter into (i) a transaction relating to CDOs for which DBNY or its
Affiliates is the lead warehouse provider, lead structuring agent or lead
placement agent for all securities issued in connection with such

 

-7-



--------------------------------------------------------------------------------

transaction or series of related transactions and the total market value of all
Fund Investments moved out of the facility into such CDO is greater than or
equal to the amount by which the Tranche E Commitment is reduced or (ii) a
replacement financing facility with DBNY or its Affiliates. For the avoidance of
doubt, no Make Whole Fee shall be due solely as a result of entering into the
Fifth Amendment.

“Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $150,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Commitment Reduction and Termination) and (b) on
and after the Commitment Termination Date, zero.

“Scheduled Commitment Termination Date” means with respect to the Tranche E
Commitment, February 8, 2017.

(s) The following definition is hereby added to Annex II to the Credit Agreement
in the applicable alphabetical location:

“Applicable Margin Requirement” means the Margin Requirement for an Eligible
Investment determined by the Administrative Agent in good faith in accordance
with the terms of this Agreement and reported to the Borrower.

“Applicable Unpaid Amount” means with respect to any Eligible Investment an
amount equal to the product of (a) (i) the Market Value (determined as described
in Section 4 below) of such Eligible Investment (determined as described in
Section 2 below) divided by (ii) the Market Value of all Eligible Investments
multiplied by (b) the Unpaid Amount.

“Loan Amount” means as of any date of determination with respect to each
Eligible Investment under the Overcollateralization Test (as described in this
Section 1), (a) the sum of the product of (i) the Market Value (determined as
described in Section 4 below) of such Eligible Investment (determined as
described in Section 2 below) and (ii) one minus the Applicable Margin
Requirement for such Eligible Investment minus (b) the Applicable Unpaid Amount
as of such date provided, however, that if the Sale Price is at any time less
than the Market Value Price then, notwithstanding anything herein to the
contrary, the Loan Amount shall automatically be decreased until the date of
settlement of the sale of such Eligible Investment by an amount equal to the
product of (x) the principal amount of the Eligible Investment subject to the
sale multiplied by (y) the excess, if any, of the Market Value Price minus the
Sale Price.

 

-8-



--------------------------------------------------------------------------------

(t) The following definitions in Annex II to the Credit Agreement are hereby
replaced in their entirety by the following:

“Approved Pricing Service” means each of (i) a pricing or quotation service set
forth in Schedule 7 (or any successor to any such listed pricing service),
(ii) Approved Banks that provide a continuous and actionable price quote for an
applicable Bank Loan and (iii) any other pricing or quotation service designated
by the Borrower in writing and approved by the Required Lenders in their
reasonable discretion.

“Advance Amount” means, as of any date of determination under the
Overcollateralization Test (as described in this Section 1), (a) the sum for all
Eligible Investments of the product of (i) the Market Value (determined as
described in Section 4 below) of such Eligible Investment (determined as
described in Section 2 below) and (ii) one minus the Margin Requirement for such
Eligible Investment minus (b) the Unpaid Amount as of such date provided,
however, that if the price, expressed as a percentage of par, at which the
Borrower has contracted to sell an Eligible Investment (the “Sale Price”) is at
any time less than the Market Value Price then, notwithstanding anything herein
to the contrary, the Advance Amount shall automatically be decreased until the
date of settlement of the sale of such Eligible Investment by an amount equal to
the product of (x) the principal amount of the Eligible Investment subject to
the sale multiplied by (y) the excess, if any, of the Market Value Price minus
the Sale Price.

“Base Margin Requirement” means, as of any date of determination and prior to
the occurrence and continuation of a Net Asset Value Floor Event, (a) with
respect to any Cash or Cash Equivalent, the percentage specified in Annex
II-A-1, (b) with respect to any Bank Loan, the percentage specified in Annex
II-B-1, determined based upon the Spread To Maturity, Outstanding Facility Size
and Number of Pricing Sources for such Bank Loan, and (c) with respect to any
Corporate Bond Security, the percentage specified in Annex II-C-1, determined
based upon the Spread to Maturity and Maturity for each Corporate Bond Security;
provided, however, that with respect to any Bank Loans purchased following the
Fifth Amendment Effective Date, until the twenty-second (22nd) day following the
original issuance of such Bank Loan, such Bank Loan shall be deemed to have a
Number of Approved Sources equal to three (3) for the purposes of Annex II-B-1
so long as the Bank Loan has been arranged by at least two (2) Approved Banks.

“Fund Investments” means all Cash, Cash Equivalents, Bank Loans and Corporate
Bond Securities owned by the Borrower, together with any other financial asset
that the Administrative Agent has expressly agreed to in writing may be included
as a “Fund Investment”. After the Closing Date, Fund Investments which the
Borrower has contracted to (i) purchase shall be deemed for purposes of the
Credit Agreement to be owned by the Borrower from the date of settlement of such
purchase and (ii) sell shall cease to be Fund Investments for purposes of the
Credit Agreement from the date of settlement of such sale. For the avoidance of
doubt, “Fund Investments” shall not include Trade Claims.

 

-9-



--------------------------------------------------------------------------------

“Second Lien Loan” means a secured Bank Loan that, at the time of its purchase
by the Borrower, (a) is secured solely by intangible assets or (b) has
collateral (i) that is also pledged to secure an obligation senior to such Bank
Loan or (ii) with a value (determined by the Administrative Agent in its
reasonable judgment) that is less than the sum of the outstanding principal
amount of such Bank Loan and the outstanding principal amount of all other
indebtedness secured by such collateral that is prior to or pari passu with such
Bank Loan’s claim with respect to such collateral; provided, however, that such
Bank Loan may not be secured solely or primarily by the common stock of, or
other equity interests in, the underlying Obligor or any of its Affiliates.

(u) Paragraphs (i) through (vi) of the definition of Additional Margin
Requirement in Annex II to the Credit Agreement are hereby replaced in their
entirety by the following in appropriate numerical order:

“(i) the greater of (A) or (B), where (A) and (B) are as follows

(A) in the case of a Bank Loan that has a Principal Balance greater than $10
million, the percentage specified in Annex II-B-2; provided, that the applicable
percentage shall apply solely with respect to that portion of the Principal
Balance of such Bank Loan that exceeds $10 million or such other increment
specified in Annex II-B-2 as applicable; and

(B) in the case of a Bank Loan that has a Principal Balance greater than 5% of
the Outstanding Facility Size, the percentage specified in Annex II-B-5;
provided, that the applicable percentage shall apply solely with respect to that
portion of the Principal Balance that exceeds 5% of the Outstanding Facility
Size or such other increment specified in Annex II-B-5 as applicable;

(ii) the greater of (A) or (B), where (A) and (B) are as follows:

(A) in the case of Bank Loans and Corporate Bond Securities of a single Obligor
that have an aggregate Market Value which exceeds 5% of the Market Value of all
Eligible Investments, the percentage specified in Annex II-B-3; provided, that
the applicable percentage shall apply solely with respect to that portion of the
Bank Loan which exceeds 5% of the aggregate Market Value of all Eligible
Investments or such other increment specified in Annex II-B-3 as applicable,
determined based upon such Bank Loan’s Market Value; and

(B) in the case of a Bank Loan that has an Obligor Industry (when summing up the
industry concentration across the entire portfolio) whereby the aggregate Market
Value of all Eligible Investments that have been categorized with such Approved
Industry exceeds 15% of the aggregate Market Value of all Eligible Investments,
the percentage specified in Annex II-B-4; provided, that the applicable
percentage shall

 

-10-



--------------------------------------------------------------------------------

apply solely with respect to that portion of the Bank Loan that exceeds 15% of
the aggregate Market Value of all Eligible Investments for such Approved
Industry or such other increment specified in Annex II-B-4 as applicable,
determined based upon the aggregate Market Value of all Eligible Investments
categorized with such Approved Industry;

provided that (a) for the avoidance of doubt, all Additional Margin
Requirements, except for the Additional Margin Requirement described in this
paragraph (ii), shall be independently measured and, in the event that more than
one of paragraphs (i) through (xii) herein apply to any Fund Investment, the
Additional Margin Requirement for such Fund Investment shall be the sum of each
applicable Additional Margin Requirement and (b) the maximum Additional Margin
Requirement for any Fund Investment shall not exceed 100%.

(iii) [reserved];

(iv) in the case of a PIK Loan, if the aggregate Market Value of all such PIK
Loans exceeds 10% of the Market Value of all such Eligible Investments, the
percentage specified in Annex II-B-6; provided, that the applicable percentage
shall apply solely with respect to that portion of the aggregate Market Value of
all such PIK Loans which exceed 10% of the Market Value of all such Eligible
Investments or such other increment specified in Annex II-B-6 as applicable;

(v) in the case of a Bank Loan that is a Second Lien Loan, if the aggregate Loan
Amount of all Second Lien Loans exceeds 33% of the Advance Amount, the
Administrative Agent, in its sole and absolute discretion, can apply an
Additional Margin Requirement to the Market Value of all Second Lien Loans in an
amount no greater than the minimum amount required to cause the aggregate Loan
Amount with respect to all Second Lien not to exceed 33% of the Advance Amount;
for the avoidance of doubt, it will not constitute a Default or Event of Default
to the extent that the aggregate Loan Amount of Second Lien Loans exceeds 33% of
the Advance Amount;

(vi) in the case of a Bank Loan that is an Acceptable Two Source Loan, 13% of
the Market Value of all such Acceptable Two Source Loans; provided, however,
that if the aggregate Loan Amount of Acceptable Two Source Loans exceeds 25% of
the Advance Amount, the Administrative Agent, in its sole and absolute
discretion, can apply an Additional Margin Requirement to the Market Value of
all Acceptable Two Source Loans in an amount no greater than the minimum amount
required to cause the aggregate Loan Amount with respect to all Acceptable Two
Source Loans not to exceed 25% of the Advance Amount; for the avoidance of
doubt, it will not constitute a Default or Event of Default to the extent that
the aggregate Loan Amount of Two Source Loans exceeds 25% of the Advance
Amount;”

 

-11-



--------------------------------------------------------------------------------

(v) Paragraphs (xii) and (xxiv) through (xxviii) of the definition of Excluded
Investments in Annex II to the Credit Agreement are hereby replaced in their
entirety by the following in appropriate numerical order:

“(xii) Bank Loans that are purchased at a price below 50% of par;

(xxiv) Any Convertible Security;

(xxv) any investment not included in the definition of “Fund Investments” unless
the Administrative Agent has expressly consented in writing to treating such
investment as a Fund Investment and communicated a Margin Requirement for such
financial asset, in writing to the Borrower and the Manager;

(xxvi) Bank Loans with a Stated Maturity greater than seven years after the date
of acquisition of such Bank Loans, unless approved by the Administrative Agent
in its sole discretion;

(xxvii) Bank Loans issued with respect to a facility that has an Outstanding
Facility Size of less than $150 million; and

(xxviii) Bank Loans that have a Principal Balance of greater than $50 million
determined based upon the Principal Balance of such Bank Loan.”

(w) Annexes II-B-1 through II-B-6 to the Credit Agreement are hereby replaced in
their entirety by Annexes II-B-1 through II-B-6 to this Fifth Amendment.

(x) Annexes II-B-7 and II-B-8 to the Credit Agreement are hereby deleted in
their entirety.

(y) Exhibit B to the Credit Agreement is hereby deleted and replaced by Exhibit
E to this Fifth Amendment.

(z) Exhibit C to the Credit Agreement is hereby amended by amending and
restating number 4 in its entirety to read as follows:

“4. Type of Loan: Tranche E Loans.”

Section 2. Maximum Commitment. For the avoidance of doubt, the Maximum
Commitment on and after the Fifth Amendment Effective Date shall be
$150,000,000.

Section 3. Conditions Precedent to Fifth Amendment Closing Date. It shall be a
condition precedent to the effectiveness of this Fifth Amendment that each of
the following conditions are satisfied:

(a) Agreements. The Administrative Agent shall have received executed
counterparts of this Fifth Amendment duly executed and delivered by an
Authorized Representative of the Borrower.

 

-12-



--------------------------------------------------------------------------------

(b) Evidence of Authority. The Administrative Agent shall have received:

(1) a certificate of an Authorized Representative of the Borrower and a
Responsible Officer (which may be the same person as the Authorized
Representative), dated the Fifth Amendment Closing Date, as to:

(i) the authority of the Borrower to execute and deliver this Fifth Amendment
and to perform its obligations under the Credit Agreement and the Notes, in each
case as amended by this Fifth Amendment and each other Credit Document to be
executed by it and each other instrument, agreement or other document to be
executed in connection with the transactions contemplated in connection herewith
and therewith;

(ii) the authority and signatures of those Persons authorized on behalf of the
Borrower to execute and deliver this Fifth Amendment and the other Credit
Documents to be executed and delivered in connection with this Fifth Amendment
and to act with respect to this Fifth Amendment and each other Credit Document
executed or to be executed by the Borrower, upon which certificate each Lender,
including each assignee (whether or not it shall have then become a party to the
Amended Credit Agreement), may conclusively rely until it shall have received a
further certificate of the Borrower canceling or amending such prior
certificates; and

(iii) the absence of any changes in the Organic Documents of the Borrower since
the copies delivered to the Administrative Agent in connection with the closing
of the Credit Agreement; and

(2) such other instruments, agreements or other documents (certified if
requested) as the Administrative Agent may reasonably request.

(c) Collateral Documents, Management Agreement, etc. The Administrative Agent
shall have received, to the extent the Administrative Agent has determined that
certain or all of the Collateral Documents, Management Agreement and
LLC Agreement are required to be replaced, amended, supplemented or otherwise
modified to secure or otherwise contemplate the obligations set forth in this
Fifth Amendment and the Amended Credit Agreement, such replacements, supplements
or other modifications dated the Fifth Amendment Closing Date (or such later
date as the Administrative Agent may agree in its discretion), in form and
substance reasonably satisfactory to the Administrative Agent.

(d) No Litigation, etc. No litigation, arbitration, governmental investigation,
proceeding or inquiry shall, on the Fifth Amendment Closing Date, be pending or,
to the knowledge of the Borrower, threatened in writing with respect to any of
the transactions contemplated hereby or by the Amended Credit Agreement which
could, in the reasonable opinion of the Administrative Agent, be adverse in any
material respect to the Borrower.

(e) Certificate as to Conditions, Warranties, No Default, Agreements etc. The
Administrative Agent shall have received a certificate of an Authorized
Representative of the Borrower and a Responsible Officer (which may be the same
person as the Authorized Representative), in each case on behalf of the Borrower
dated as of the Fifth Amendment Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent, to the effect that, as of such date:

(1) all conditions set forth in this Section 3 (CONDITIONS PRECEDENT) have been
fulfilled;

 

-13-



--------------------------------------------------------------------------------

(2) all representations and warranties of the Borrower set forth in Article 5 of
the Amended Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and
correct in all material respects as if made on the Fifth Amendment Closing Date
(unless expressly made as of a certain date, in which case it shall be true and
correct in all material respects as of such date);

(3) all representations and warranties set forth in each of the Collateral
Documents are true and correct in all material respects; and

(4) no Default or Event of Default shall be continuing.

(f) Opinions of Counsel. The Administrative Agent shall have received a legal
opinion, dated as of the Fifth Amendment Closing Date from Dechert LLP, counsel
to the Borrower, the Manager and CNL, in form and substance reasonably
satisfactory to the Administrative Agent covering such matters as the
Administrative Agent may reasonably request.

(g) Manager Letter. The Administrative Agent shall have received from the
Manager a letter in the form of Exhibit A hereto addressed to the Administrative
Agent and the Lenders. All representations and warranties of the Manager set
forth therein shall be true and correct in all material respects as of the Fifth
Amendment Closing Date.

(h) CNL Letter. The Administrative Agent shall have received from CNL a letter
in the form of Exhibit B hereto addressed to the Administrative Agent and the
Lenders. All representations and warranties of CNL set forth therein shall be
true and correct in all material respects as of the Fifth Amendment Closing
Date.

(i) Fee Letter. The Administrative Agent shall have received from the Borrower a
fee letter between DBNY and the Borrower (the “Amendment Fee Letter”) in the
form of Exhibit C hereto.

(j) Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit D hereto addressed to the
Administrative Agent and the Lenders. All representations and warranties of the
Equity Owner set forth therein shall be true and correct in all material
respects as of the Fifth Amendment Closing Date.

(k) Closing Fees, Expenses, etc. The Administrative Agent shall have received
for its own account, or for the account of the Lenders, as the case may be, all
fees, costs and expenses then due and payable to it under this Fifth Amendment,
including the fee set forth in the Amendment Fee Letter and the reasonable fees
and disbursements of one counsel for the Administrative Agent incurred in
connection with this Fifth Amendment).

 

-14-



--------------------------------------------------------------------------------

(l) Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and by the Amended Credit Agreement and all agreements,
instruments, documents and opinions of counsel executed, submitted, or delivered
pursuant to or in connection with this Fifth Amendment by or on behalf of the
Borrower shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel; all certificates and opinions delivered
pursuant to this Fifth Amendment shall be addressed to the Administrative Agent
and the Lenders, or the Administrative Agent and the Lenders shall be expressly
entitled to rely thereon; the Lenders and their counsel shall have received all
information, and such number of counterpart originals or such certified or other
copies of such information, as the Administrative Agent or its counsel may
reasonably request; and all legal matters incident to the transactions
contemplated by this Fifth Amendment and the Amended Credit Agreement shall be
reasonably satisfactory to counsel to the Administrative Agent. The
contemporaneous exchange and release of executed signatures pages by each of the
Persons contemplated to be a party hereto shall render this Fifth Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

Section 4. Conditions Precedent to Fifth Amendment Effective Date. It shall be a
condition precedent to the effectiveness of the amendments to the Credit
Agreement set forth in Section 1 hereof and the occurrence of the Fifth
Amendment Effective Date that each of the following conditions are satisfied:

(a) Section 3. The conditions precedent set forth in Section 3 hereof shall have
been satisfied.

(b) Notes. Upon the request of any Lender to the Borrower made in accordance
with Section 3.02 of the Amended Credit Agreement, such Lender shall receive a
Note (including Schedule 1 for such Note that is accurate as of the Fifth
Amendment Effective Date) substantially identical to Exhibit B to the Amended
Credit Agreement duly executed and delivered by an Authorized Representative of
the Borrower. Upon each requesting Lender’s receipt of such Note, each Lender
shall promptly return or destroy any prior Note that such Lender held which
evidenced the Loans represented by the new Note such Lender has so received.

(c) Evidence reasonably satisfactory to the Administrative Agent that all
Obligations owing to the Tranche D Lender, including the Make Whole Fee (if
any), with respect to any Tranche D Loans have been paid in full, in cash.

(d) After giving effect to any requested Borrowing on the Fifth Amendment
Effective Date (1) the aggregate principal amount of all Loans outstanding will
not exceed the Maximum Commitment and (2) the Overcollateralization Test is
satisfied.

 

-15-



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

(a) GOVERNING LAW. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b) Amendments, Etc. None of the terms of this Fifth Amendment or any other
Credit Document may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing signed by the Borrower
and the Administrative Agent (or other applicable party thereto as the case may
be), and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(c) Severability. If any one or more of the covenants, agreements, provisions or
terms of this Fifth Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Fifth
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Fifth Amendment.

(d) Counterparts. This Fifth Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e) Successors and Assigns. All covenants and agreements contained herein shall
be binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(f) Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Fifth Amendment.

(g) Entire Agreement. This Fifth Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the Security Agreement) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

[Signature pages follow]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the day and year first above written.

 

BORROWER CCT FUNDING LLC, as Borrower By:   CORPORATE CAPITAL TRUST, INC., as
its Designated Manager By:  

/s/ Steven D. Shackelford

Name:   Steven D. Shackelford Title:   President and CFO

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

DEUTSCHE BANK AG, NEW YORK BRANCH

    as Administrative Agent

By:  

/s/ Ian R. Jackson

Name:   Ian R. Jackson Title:   Director By:  

/s/ Satish Ramakrishna

Name:   Satish Ramakrishna Title:   Managing Director

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

LENDER

DEUTSCHE BANK AG, NEW YORK BRANCH,

    as Lender

By:  

/s/ Ian R. Jackson

Name:   Ian R. Jackson Title:   Director By:  

/s/ Satish Ramakrishna

Name:   Satish Ramakrishna Title:   Managing Director

The Commitment of the Lenders as of the Fifth Amendment Effective Date is as
follows:

 

Type of Commitment:

   Amount of
Commitment:     

Lender:

   Percentage
of Tranche:  

Tranche E Commitment

   $ 150,000,000       Deutsche Bank AG, New York Branch      100 % 

Total Commitment:

   $ 150,000,000         

Signature Page to Fifth Amendment



--------------------------------------------------------------------------------

Annex II-B-1

Base Margin Requirement – Bank Loans

 

     Greater than or equal to
$400 million     Greater than or equal to
$150 million and less than
$400 million   Number of Approved Sources  

Spread To Maturity

   Greater than
5     2, 3, 4 or 5     Greater
than 5     2, 3, 4 or 5  

Less than or equal to 2.50%

     15 %      18 %      25 %      28 % 

Greater than 2.50% and less than or equal to 6.00%

     20 %      23 %      30 %      33 % 

Greater than 6.00% and less than or equal to 9.00%

     26 %      29 %      36 %      39 % 

Greater than 9.00% and less than or equal to 12.00%

     33 %      36 %      43 %      46 % 

Greater than 12.00% and less than or equal to 15.00%

     38 %      41 %      48 %      51 % 

Greater than 15.00% and less than or equal to 18.00%

     44 %      47 %      54 %      57 % 

Greater than 18.00% and less than or equal to 20.00%

     49 %      52 %      59 %      62 % 

Greater than 20.00%

     TBA        TBA        TBA        TBA   

“TBA” means as advised to the Manager/Borrower, in writing, by the Lender on a
case by case basis and, until so advised, 100%.

The base rate will be determined based on a linear interpolation of the loan
spread to maturity between rows with respect to the applicable column. The
minimum base rate will be the rate in the 250bps loan spread level.



--------------------------------------------------------------------------------

Annex II-B-2

Additional Margin Requirement – Bank Loans

 

Principal

Balance

      

Greater than $10 million and less than or equal to $20 million

     8 % 

Greater than $20 million and less than or equal to $40 million

     16 % 

Greater than $40 million and less than or equal to $50 million

     20 % 

Greater than $50 million

     TBA   

“TBA” means as advised, in writing, by the Lender on a case by case basis, and
until so advised, 100%.



--------------------------------------------------------------------------------

Annex II-B-3

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for such Bank Loans and Corporate Bond Securities of a
single Obligor as a percentage of the aggregate
Market Value for all Eligible Investments

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 15%

     7.5 % 

Greater than 15% and less than or equal to 25%

     30 % 

Greater than 25%

     125 % 



--------------------------------------------------------------------------------

Annex II-B-4

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for all Bank Loans with such Obligor Industry (when
summing up the industry concentration across the
entire portfolio) as a percentage of the aggregate Market Value for all Eligible
Investments

     Additional Margin
Requirement  

Greater than 15% and less than or equal to 25%

       12.5 % 

Greater than 25% and less than or equal to 50%

       35 % 

Greater than 50%

       80 % 



--------------------------------------------------------------------------------

Annex II-B-5

Additional Margin Requirement – Bank Loans

 

Par Value for such Bank Loan as a percentage of the Outstanding Facility Size

   Additional Margin
Requirement  

Greater than 5% and less than or equal to 10%

     15 % 

Greater than 10% and less than or equal to 25%

     20 % 

Greater than 25% and less than or equal to 50%

     85 % 

Greater than 50%

     135 % 



--------------------------------------------------------------------------------

Annex II-B-6

Additional Margin Requirement – Bank Loans

 

Aggregate Market Value for all PIK Loans as a percentage of the aggregate Market
Value of all Eligible Investments

   Additional Margin
Requirement  

Greater than 10% and less than or equal to 15%

     15 % 

Greater than 15% and less than or equal to 25%

     30 % 

Greater than 25% and less than or equal to 100%

     130 % 